           Case 4:21-cv-02886-HSG Document 20 Filed 07/21/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2
 3
     ALEXANDER BAYONNE STROSS,                            Case No. 4:21-cv-02886-HSG
 4
            Plaintiff,                                    ORDER
 5
 6    vs                                                  Judge: Haywood S. Gilliam, Jr.

 7   AIRBNB, INC. and DAN KLORES
     COMMUNICATIONS, LLC,
 8
 9          Defendants.

10
            Before the Court is Parties Joint Stipulation to Continue Mandatory Scheduling Conference.
11
12   The court, having considered the Stipulation and having found good cause, therefore hereby

13   ORDERS that the Stipulation is GRANTED and the parties shall have until August 31, 2021 in
14
     which to file their Joint Scheduling Report, and that the Mandatory Scheduling Conference be
15
     continued to September 14, 2021 at 2:00 P.M.
16
17   DATED: July 21, 2021

18
                                                 HONORABLE HAYWOOD S. GILLIAM, JR.
19                                               UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28




                                                    -1-
                                                                                      4:21-cv-02886-HSG
